Citation Nr: 1738657	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death pension benefits.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service from December 1978 to December 1981.  He died in October 2005.  The appellant is the Veteran's window. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 determination by the VA Regional Office (RO) in Philadelphia, Pennsylvania.  See February 27, 2013 Notification Letter in Legacy Content Manager.  Jurisdiction of this case currently resides with the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In a November 2013 VA Form 9, the appellant requested a videoconference hearing before the Board. See Veterans Benefits Management System (VBMS).  The AOJ scheduled the appellant for this videoconference hearing in April 2017.  A March 2017 letter informed the appellant of this hearing, but she failed to report.  See VBMS and VACOLS.  However, it appears that she never received notice of this hearing.  Specifically, the Board notes that the appellant provided the AOJ with a new address in August 2014 and October 2014 correspondence.  See Legacy Content Manager.  Unfortunately, the March 2017 hearing notice letter was sent to a prior address.  See VBMS.  Several letters sent to this prior address in 2017 were returned by the U.S. Postal Service as not deliverable as addressed, unable to forward.  

Because the notice letter was not sent to the appellant at her most recent address, the Board finds that the appellant should be offered another opportunity for a videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

Contact the appellant to confirm her current mailing address.  Then, schedule the appellant for a videoconference hearing at the RO with a Veterans Law Judge in accordance with her request at the earliest opportunity.  Notice should be provided to the appellant at her current mailing address.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

